DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “light-emitting element” recited in L2 of claim 1 is construed to: a light-emitting diode (LED), a semiconductor laser, a micro electro mechanical systems (MEMS)5 heater as described in para. [0016] of the specification.
The limitation “light-receiving element” recited in L4 of claim 1 is construed to: a quantum sensor, a quantum infrared sensor, a thermal infrared sensor as described in para. [0020] of the specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lho (WO 2014129729 A1; pub. Aug. 28, 2014).
Regarding claim 1, Lho discloses: a light emitting and receiving apparatus comprising: a light-emitting element configured to output light of an amount corresponding to a drive current (pg.2 [12]); a first and second light-receiving element configured to receive light from the light-emitting element and output a detection current corresponding to an amount of received light (pg.2 [12]); a controller configured to supply the drive current to the light-emitting element and acquire the detection current from the light-receiving element (pg.2 [12]); and a calculator; wherein the controller is configured to acquire a first detection current from the light-receiving element when supplying a first drive current to the light-emitting element (pg.2 [12]); and acquire a second detection current from the light-receiving element when supplying a second drive current to the light-emitting element (pg.2 [12]); and wherein the calculator is configured to generate a signal indicating deterioration of the light-emitting element when a reference value and an aging value satisfy a deterioration judgment condition, the aging value being a ratio between the first detection current and the second detection current (pg.7 [54]). Lho is silent about: using one light-receiving element. However, it would have been obvious to one of ordinary skill to use one light-receiving element for a compact apparatus.
Regarding claim 2, Lho discloses: the calculator is configured to calculate a reference value that is a ratio between the first detection current and the second detection current at a predetermined timing; and calculate the aging value after a predetermined period elapses from the predetermined timing (pg.7 [54]).
Regarding claim 8, Lho discloses: the light-emitting element is a light-emitting diode or a semiconductor laser (pg.2 [12]).
Regarding claim 9, Lho discloses: the light-emitting element emits light of a wavelength longer than 0.7 um (fig.3b).
Regarding claim 14, Lho discloses: a method of diagnosing deterioration of a light-emitting element, the method being performed by a light emitting and receiving apparatus comprising a light-emitting element configured to output light of an amount corresponding to a drive current and a light-receiving element configured to receive light from the light-emitting element and output a detection current corresponding to an amount of received light, the method comprising: supplying the drive current to the light-emitting element and acquiring the detection current from the light-receiving element; acquiring a first detection current from the light-receiving element when a first drive current is supplied to the light-emitting element; acquiring a second detection current from the light-receiving element when a second drive current is supplied to the light-emitting element; and generating a signal indicating deterioration of the light-emitting element when a reference value and an aging value satisfy a deterioration judgment condition, the aging value being a ratio between the first detection 20 current and the second detection current (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lho (WO 2014129729 A1; pub. Aug. 28, 2014) in view of Dias et al. (US 2016/0066383 A1; pub. Mar. 3, 2016).
Regarding claim 3, Lho is silent about: a storage configured to store the reference value.
 In a similar field of endeavor Dias et al. disclose: a storage configured to store the reference value (para. [0098], [0166]) motivated by the benefits for faster calibration.
In light of the benefits for faster calibration, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Dias et al. 
Regarding claim 4, Lho is silent about: a communication interface configured to communicate apparatus for performing calibration; wherein the calculator outputs the signal indicating deterioration of the light-emitting element to the communication interface.
In a similar field of endeavor Dias et al. disclose: a communication interface configured to communicate apparatus for performing calibration; wherein the calculator outputs the signal indicating deterioration of the light-emitting element to the communication interface (para. [0166]-[0168]) motivated by the benefits for faster calibration (Dias et al. para. [0168]).
In light of the benefits for faster calibration as taught by Dias et al., it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Dias et al. 

Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lho (WO 2014129729 A1; pub. Aug. 28, 2014) in view of Ho et al. (US 9,332,598 B1; pub. May 3, 2016).
Regarding claim 5, Lho is silent about: the calculator is configured to calculate a correction value for at least one of the first detection current and the second detection current using the aging value when the deterioration judgment condition is satisfied.
In a similar field of endeavor Ho et al. disclose: the calculator is configured to calculate a correction value for at least one of the first detection current and the second detection current using the aging value when the deterioration judgment condition is satisfied (col.5 L30-35) motivated by the benefits for a more uniform illumination.
In light of the benefits for a more uniform illumination, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Ho et al. 
Regarding claim 6, Lho is silent about: the calculator is configured to perform baseline correction when the deterioration judgment condition is satisfied.
In a similar field of endeavor Ho et al. disclose: the calculator is configured to perform baseline correction when the deterioration judgment condition is satisfied (col.5 L30-35) motivated by the benefits for a more uniform illumination.
In light of the benefits for a more uniform illumination, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Ho et al. 
Regarding claim 7, Lho is silent about: the controller is configured to adjust the first drive current and the second drive current using the aging value when the deterioration judgment condition is satisfied.
In a similar field of endeavor Ho et al. disclose: the controller is configured to adjust the first drive current and the second drive current using the aging value when the deterioration judgment condition is satisfied (col.5 L19-24) motivated by the benefits for a more uniform illumination.
In light of the benefits for a more uniform illumination, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Ho et al. 
Regarding claim 15, Lho is silent about: calculating a correction value for at least one of the first detection current and the second detection current using the aging value when the deterioration judgment condition is satisfied.
In a similar field of endeavor Ho et al. disclose: : calculating a correction value for at least one of the first detection current and the second detection current using the aging value when the deterioration judgment condition is satisfied (col.5 L30-35) motivated by the benefits for a more uniform illumination.
In light of the benefits for a more uniform illumination, it would have been obvious to one of ordinary skill in the art to modify the method of Lho with the teachings of Ho et al. 
Regarding claim 16, Lho is silent about: performing baseline correction when the deterioration judgment condition is satisfied.
In a similar field of endeavor Ho et al. disclose: the calculator is configured to perform baseline correction when the deterioration judgment condition is satisfied (col.5 L30-35) motivated by the benefits for a more uniform illumination.
In light of the benefits for a more uniform illumination, it would have been obvious to one of ordinary skill in the art to modify the method of Lho with the teachings of Ho et al. 
Regarding claim 17, Lho is silent about: adjusting the first drive current and the second drive current using the aging value when the deterioration judgment condition is satisfied.
In a similar field of endeavor Ho et al. disclose: adjusting the first drive current and the second drive current using the aging value when the deterioration judgment condition is satisfied (col.5 L19-24) motivated by the benefits for a more uniform illumination.
In light of the benefits for a more uniform illumination, it would have been obvious to one of ordinary skill in the art to modify the method of Lho with the teachings of Ho et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lho (WO 2014129729 A1; pub. Aug. 28, 2014) in view of Choi (US 2013/0145330 A1; pub. Jun. 6, 2013).
Regarding claim 10, Lho is silent about: the light-receiving element is a quantum sensor or a quantum infrared sensor.
In a similar field of endeavor Choi discloses: the light-receiving element is a quantum sensor or a quantum infrared sensor (claim 10) motivated by the benefits for a cost effective detector.
In light of the benefits for a cost effective detector, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Choi. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lho (WO 2014129729 A1; pub. Aug. 28, 2014) in view of Low et al. (US 2019/0056329 A1; pub. Feb. 21, 2019).
Regarding claim 11, Lho is silent about: the light-emitting element and the light-receiving element are formed on a same substrate.
In a similar field of endeavor Low et al. disclose: the light-emitting element and the light-receiving element are formed on a same substrate (claim 22) motivated by the benefits for a compact device.
In light of the benefits for a compact device, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Lho with the teachings of Low et al. 

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior arts fail to teach, disclose, suggest or make obvious: a ratio between the reference value and the aging value is greater than a first threshold.
Regarding claim 13, the prior arts fail to teach, disclose, suggest or make obvious: the deterioration judgment condition is that a ratio between the reference value and the aging value is equal to or less than a second threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884